Case: 17-10507      Document: 00514525055         Page: 1    Date Filed: 06/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-10507
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        June 22, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

JOEL CADENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-232-1


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Joel Cadena pleaded guilty to one count of bank robbery, in violation of
18 U.S.C. § 2113(a), and one count of using, carrying, and brandishing a
firearm during and in relation to, and possessing and brandishing a firearm in
furtherance of, a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii);
he received consecutive sentences of 36 and 84 months, respectively.                             On
appeal, Cadena argues that his § 924(c) conviction is invalid because federal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10507     Document: 00514525055    Page: 2   Date Filed: 06/22/2018


                                 No. 17-10507

bank robbery does not qualify as a crime of violence. Specifically, Cadena
maintains that bank robbery does not have as an element the actual,
attempted, or threatened use of force, as required under § 924(c)(3)(A).
Additionally, he contends that § 924(c)(3)(B), which defines a crime of violence
as an offense “that by its nature involves a substantial risk that physical force
against the person or property of another may be used in the course of
committing the offense,” is unconstitutionally vague. The Government moves
for summary affirmance, asserting that the issue is foreclosed by circuit
precedent. Alternatively, the Government moves for an extension of time to
file an appellate brief.
      We have held that bank robbery, as defined under § 2113(a), qualifies as
a crime of violence because the least culpable conduct under that statute
requires, at a minimum, an implicit threat to use force.          United States
v. Brewer, 848 F.3d 711, 714-16 (5th Cir. 2017). Accordingly, the judgment of
the district court is AFFIRMED.       The Government’s motion for summary
affirmance and the alternative motion for an extension of time to file an
appellate brief are DENIED.




                                       2